NOT FOR PUBLICATION                          FILED
                       UNITED STATES COURT OF APPEALS                      DEC 30 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ERIC GONZALES MIRANDA,                            No.    19-15474

                   Plaintiff-Appellant,           D.C. No. 2:17-cv-01653-DMC

     v.
                                                  MEMORANDUM*
ANDREW M. SAUL, Commissioner of So-
cial Security,

                   Defendant-Appellee.

                         Appeal from the U.S. District Court
                         for the Eastern District of California
                      Dennis M. Cota, Magistrate Judge, Presiding

                             Submitted December 8, 2020**
                               San Francisco, California

Before: BOGGS,*** M. SMITH, and BENNETT, Circuit Judges.

          Eric Miranda, who alleges disability from musculoskeletal pain resulting from

a slip-and-fall accident, appeals the Commissioner’s finding that he is able to


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
   The Honorable Danny J. Boggs, Senior United States Circuit Judge for the
Sixth Circuit, sitting by designation.
perform past relevant work and his subsequent denial of disability and supplemental

security income benefits. We have jurisdiction under 28 U.S.C. § 1291. Because the

administrative law judge (ALJ) did not address the work limitations opined by an

orthopedic surgeon who had examined Mr. Miranda, we reverse the district court’s

grant of summary judgment for the Commissioner. But because significant questions

remain as to Mr. Miranda’s residual functional capacity, we affirm the denial of

summary judgment for Mr. Miranda and remand to the district court with instruc-

tions to remand to the Social Security Administration for further proceedings.

      We review de novo a district court order affirming a denial of Social Security

benefits. Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014). We uphold the

Commissioner’s decision to deny benefits only if that decision is both supported by

substantial evidence and free of legal error. Morgan v. Comm’r of Soc. Sec. Admin.,

169 F.3d 595, 599 (9th Cir. 1999).

1.    Generally, an ALJ must address each medical opinion in the record, especially

those of treating or examining physicians. A treating physician’s opinion typically

receives more weight than the opinion of an examining but nontreating physician,

which in turn receives more weight than a nonexamining physician’s opinion. Gar-

rison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014). If a treating or examining phy-

sician’s opinion is contradicted by another physician, the ALJ may reject the former

only by “providing ‘specific and legitimate reasons’ supported by substantial


                                         2
evidence in the record.” Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995) (quot-

ing Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ must “explicitly

reject [each] medical opinion or set forth specific, legitimate reasons for crediting

one medical opinion over another.” Garrison, 759 F.3d at 1012. The ALJ also errs

by rejecting a specialist physician’s opinion “without substantiated grounds for do-

ing so.” Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996). On the other hand,

the ALJ need not address evidence that is “neither significant nor probative.” Vincent

ex rel. Vincent v. Heckler, 739 F.2d 1393, 1395 (9th Cir. 1984) (per curiam).

2.    John Warbritton was an orthopedic specialist who examined Mr. Miranda at

the behest of California’s State Compensation Insurance Fund. During the examina-

tion, he noted that Mr. Miranda demonstrated poor effort on two tests—of his grip

strength and his ankles’ range of motion—and further remarked that Mr. Miranda

had multiple somatic complaints during the process. Nevertheless, Dr. Warbritton

diagnosed Mr. Miranda with two spinal strains (cervical and lumbar), strains of both

shoulders, left-knee patellofemoral syndrome (also called “runner’s knee”) with at-

rophy of the left quadriceps, and myofascial pain syndrome. He restricted Mr. Mi-

randa from pulling or pushing over 10 pounds until he recovered from these injuries.

3.    Mr. Miranda contends that the ALJ erred by failing to state how much weight

he gave, if any, to Dr. Warbritton’s opinion. The Commissioner responds that Dr.

Warbritton’s opinion was neither significant nor probative. We disagree. At the time


                                          3
of the examination, Dr. Warbritton was a board-certified orthopedic surgeon. He

personally examined Mr. Miranda. It is true that Mr. Miranda demonstrated poor

effort on two tests, and perhaps those tests lack probative value. But the examination

was far more thorough than just administering those two tests. And Dr. Warbritton

opined that, despite those instances of poor effort, Mr. Miranda had objective symp-

toms affecting several parts of his body. He specifically restricted Mr. Miranda from

pushing or pulling over 10 pounds.

      All of this is significant, probative evidence of disability. The ALJ therefore

erred both by failing to assign it weight, Garrison, 759 F.3d at 1012, and by effec-

tively rejecting a specialist’s opinion “without substantiated grounds for doing so,”

Smolen, 80 F.3d at 1288.

4.    Because there remains a “need to resolve conflicts and ambiguities” about Mr.

Miranda’s residual functional capacity, we do not remand for an award of benefits.

Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014). We

instead remand for the district court to order further administrative proceedings con-

sistent with this opinion.

      Each party shall bear its own costs on appeal.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                          4